Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Platek et al. (US Pub. 2008/0041501 A1).
	With respect to claims 1-12, Platek et al. (‘501 A1) discloses an aluminum alloy slug sheet for aluminum beverage containers consisting essentially of by weight 0.1-0.7% Si, 0.2-0.9% Fe, 0.05-0.5% Cu, 0.05-1.30% Mn, 0.2-2.8% Mg, up to 0.3% Cr, up to 0.3% Zn, up to 0.2% Ti and a balance of Al, incidental elements and impurities (abstract and paragraph [0003]). The elemental content ranges disclosed by Platek et al. (‘501 A1) overlap the ranges as claimed in claims 3, 5 and 7 respectively. The lowest 
	The feature of “wherein …… closure” in lines 1-3 of claim 1 is interpreted as an intended use of the claimed aluminum alloy slug and gives no patentable weight to the claims. See MPEP 2111.02 II.
	The limitation in lines 4-7 of claim 1 is a product-by-process limitation; and claims 2, 4, 6 and 8-12 are product-by-process claims. Even though product-by-process features and claims are limited by and defined by the process, determination of patentability is based on the product itself. Platek et al. (‘501 A1) discloses an aluminum alloy, which reasonably appears to be either identical with or only slightly different than the aluminum alloy claimed in the product-by-process claims. A rejection based on either section 102 or section 103 of the statute is eminently fair and acceptable. See MPEP 2113.






Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

2.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2, 5, 6, 12-14 and 19-21 of U.S. Patent No. 9,517,498 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1, 2, 5, 6, 12-14 and 19-21 of U.S. Patent No. 9,517,498 B2 disclose an aluminum alloy slug, which is the same or obvious from the claimed aluminum alloy slug.
3.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 9,844,805 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-21 of U.S. Patent No. 9,844,805 B2 disclose an aluminum alloy slug, which is the same or obvious from the claimed aluminum alloy slug.
4.	Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,584,402 B2.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 11-8 of U.S. Patent No. 10,584,402 B2 disclose an .
Conclusions
5.	This Office action is made non-final. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Weiping Zhu whose telephone number is 571-272-6725.  The examiner can normally be reached on 8:30-16:30 Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Weiping Zhu/
Primary Examiner, Art Unit 1733

8/16/2021